EXHIBIT 10.19

 

R.R. DONNELLEY & SONS COMPANY STOCK UNIT AWARD

(2017 PIP)

 

This Stock Unit Award (“Award”) is granted as of March 4, 2019 (the “Grant
Date”) by R.R. Donnelley & Sons Company, a Delaware corporation (the “Company”),
to XXXXXX (“Grantee”).

 

1.Grant of Award. This Award is in recognition of Grantee’s hard work and
dedication over the last several years and is granted as an incentive for the
Grantee to remain an employee of the Company and share in the future success of
the Company. The Company hereby credits to Grantee XXXXX stock units (the “Stock
Units”), subject to the restrictions and on the terms and conditions set forth
herein.  This Award is made pursuant to the provisions of the Company’s 2017
Performance Incentive Plan (the “2017 PIP”). Capitalized terms not defined
herein shall have the meanings specified in the 2017 PIP. Grantee shall indicate
acceptance of this Award by signing and returning a copy hereof.

 

2.Vesting. Except to the extent otherwise provided in Section 3 below, the Stock
Units shall vest and be payable in three equal installments on each of the
following vesting dates (each, a “Vesting Date”):

 

•March 4, 2020

•March 4, 2021

•March 4, 2022

 

 

3.

Treatment Upon Termination of Employment.

 

(a)If Grantee’s employment terminates prior to a Vesting Date due to either (i)
an involuntary termination by the Company for a reason other than Cause or
Disability, as such terms are defined below, or (ii) Grantee’s Retirement, as
defined below, then a prorated number of the Stock Units shall become vested and
payable as of the date of termination, which prorated number shall be determined
by multiplying the number of Stock Units scheduled to vest on the next Vesting
Date by a fraction, the numerator of which is the number of days after the most
recent Vesting Date (or if the termination occurs prior to the first Vesting
Date, after the Grant Date) during which Grantee was continuously employed by
the Company and the denominator of which is 365. Any Stock Units that do not
become vested pursuant to this Section 3(a) shall be forfeited.

 

(b)If Grantee’s employment terminates by reason of death or a termination by the
Company due to Disability, as defined below, then any unvested Stock Units shall
become fully vested and payable as of the date of termination.

 

(c)If Grantee’s employment is terminated by the Company for a reason other than
Cause following a Change in Control, all unvested Stock Units shall become fully
vested and payable as of the date of termination.

 

(d)Except as set forth in Grantee’s employment agreement, if any, with the
Company, if Grantee’s employment terminates for any reason other than in
accordance

 

--------------------------------------------------------------------------------

with Section 3(a), Section 3(b) or Section 3(c), any unvested Stock Units shall
be forfeited.

 

 

(e)

For purposes of this Agreement:

 

 

(i)

“Cause” shall have the meaning set forth in Grantee’s employment agreement or,
if no such definition exists, then “Cause shall mean Grantee’s:

 

 

(1)intentional or unintentional failure to substantially perform his or her
duties with the Company or any of its affiliates;

 

(2)gross negligence in the performance of his or her duties with the Company or
any of its affiliates;

 

(3)conviction of, or plea of guilty or nolo contendere to, any felony or a
lesser crime or offense which, in the reasonable opinion of the Company, could
adversely affect the business or reputation of the Company or any of its
affiliates;

 

(4)engagement in conduct that is demonstrably and materially injurious to any
Company or any of its affiliates, monetarily or otherwise;

 

(5)violation of any provision of the Company’s Principles of Ethical Business
Conduct or its discrimination policy, harassment policy, or other Company
policies;

 

(6)breach or threatened breach of any noncompete, nonsolicit, confidentiality,
non-disparagement, intellectual property or similar agreement with the Company
or any of its affiliates;

 

(7)act of dishonesty resulting in, or intended to result in, personal gain at
the expense of the Company or any of its affiliates; or

 

(8)engaging in any act that harms, is intended to harm, or may be reasonably
expected to harm, the reputation, business prospects, or operations of the
Company or any of its affiliates.

 

 

(ii)

“Disability” shall have the meaning set forth in the Company’s long-term
disability policy as in effect at the time of Grantee’s disability.

 

 

 

(iii)

“Retirement” shall mean a termination of Grantee’s employment for a reason other
than Cause when both (A) the sum of Grantee’s age and years of service equal at
least 65 and (B) Grantee has attained age 55.

 

4.Issuance of Common Stock in Satisfaction of Stock Units. As soon as
practicable, but not more than 2½ months, following the date on which Stock
Units become vested pursuant to Section 2 or Section 3 of this Agreement, or at
such later time as provided in Section 9(i), the Company shall issue one share
of common stock of the Company (“Common

 

--------------------------------------------------------------------------------

Stock”) to Grantee for each Stock Unit that has vested on such date. Each Stock
Unit shall be cancelled upon the issuance of a share of Common Stock with
respect thereto.

 

5.Dividends. No dividends or dividend equivalents will accrue with respect to
the Stock Units.

 

6.Rights as a Shareholder. Prior to issuance, Grantee shall not have the right
to vote, nor have any other rights of ownership in, the shares of Common Stock
to be issued in satisfaction of Stock Units upon their vesting.

 

 

7.

Withholding Taxes.

 

(a)As a condition precedent to the issuance to Grantee of any shares of Common
Stock pursuant to this Award, the Grantee shall, upon request by the Company,
pay to the Company such amount of cash as the Company may be required, under all
applicable federal, state, local or other laws or regulations, to withhold and
pay over as income or other withholding taxes (the “Required Tax Payments”) with
respect to the Award. If Grantee shall fail to advance the Required Tax Payments
after request by the Company, the Company may, in its discretion, deduct any
Required Tax Payments from any amount then or thereafter payable by the Company
to Grantee.

 

(b)Grantee may elect to satisfy his obligation to advance the Required Tax
Payments by any of the following means: (1) a cash payment to the Company, (2)
delivery to the Company of previously owned whole shares of Common Stock for
which Grantee has good title, free and clear of all liens and encumbrances,
having a fair market value, determined as of the date the obligation to withhold
or pay taxes first arises in connection with the Award (the “Tax Date”), equal
to the Required Tax Payments, (3) directing the Company to withhold a number of
shares of Common Stock otherwise issuable to Grantee pursuant to this Award
having a fair market value, determined as of the Tax Date, equal to the Required
Tax Payments or (4) any combination of (1)-(3). Any fraction of a share of
Common Stock that would be required to satisfy such an obligation shall be
disregarded and the remaining amount due shall be paid in cash by Grantee. No
certificate representing a share of Common Stock shall be delivered until the
Required Tax Payments have been satisfied in full. For purposes of this Award,
the fair market value of a share of Common Stock on a specified date shall be
determined by reference to the closing stock price in trading of the Common
Stock on such date or, if no such trading in the Common Stock occurred on such
date, then on the next preceding date when such trading occurred.

 

 

8.

Non-Solicitation.

 

(a)Grantee hereby acknowledges that the Company’s relationship with the customer
or customers Grantee serves, and with other employees, is special and unique,
based upon the development and maintenance of good will resulting from the
customers' and other employees’ contacts with the Company and its employees,
including Grantee. As a result of Grantee’s position and customer contacts,
Grantee recognizes that Grantee will gain valuable information about (i) the
Company’s relationship with its customers, their buying habits, special needs,
and purchasing policies, (ii) the Company’s pricing policies, purchasing
policies, profit structures, and

 

--------------------------------------------------------------------------------

margin needs, (iii) the skills, capabilities and other employment-related
information relating to Company employees, and (iv) and other matters of which
Grantee would not otherwise know and that is not otherwise readily available.
Such knowledge is essential to the business of the Company and Grantee
recognizes that, if Grantee’s employment terminates for any reason, the Company
will be required to rebuild that customer relationship to retain the customer's
business. Grantee recognizes that during a period following Grantee’s
termination of employment, the Company is entitled to protection from Grantee’s
use of the information and customer and employee relationships with which
Grantee has been entrusted by the Company during Grantee’s employment.

 

(b)Grantee acknowledges and agrees that any injury to the Company’s customer
relationships, or the loss of those relationships, would cause irreparable harm
to the Company. Accordingly, Grantee shall not, while employed by the Company
and for a period of one year from the date of Grantee’s termination of
employment for any reason, including a termination of employment initiated by
the Company with or without Cause, directly or indirectly, either on Grantee’s
own behalf or on behalf of any other person, firm or entity, solicit or provide
services that are the same as or similar to the services the Company provided or
offered while Grantee was employed by the Company to any customer or prospective
customer of the Company (i) with whom Grantee had direct contact during the last
two years of Grantee’s employment with the Company or about whom Grantee learned
confidential information as a result of his or her employment with the Company
or (ii) with whom any person over whom Grantee had supervisory authority at any
time had direct contact during the last two years of Grantee’s employment with
the Company or about whom such person learned confidential information as a
result of his or her employment with the Company.

 

(c)Grantee shall not, while employed by the Company and for a period of two
years following Grantee’s termination of employment for any reason, including
termination of employment initiated by the Company with or without Cause, either
directly or indirectly solicit, induce or encourage any individual who was a
Company employee at the time of, or within six months prior to, Grantee’s
termination of employment, to terminate their employment with the Company or
accept employment with any entity, including but not limited to a competitor,
supplier or customer of the Company, nor shall Grantee cooperate with any others
in doing or attempting to do so. As used herein, the term "solicit, induce or
encourage" includes, but is not limited to, (i) initiating communications with a
Company employee relating to possible employment,

(ii) offering bonuses or other compensation to encourage a Company employee to
terminate his or her employment with the Company and accept employment with any
entity, including but not limited to a competitor, supplier or customer of the
Company, or (iii) referring Company employees to personnel or agents employed by
any entity, including but not limited to competitors, suppliers or customers of
the Company.

 

 

9.

Miscellaneous.

 

(a)The Company shall pay all original issue or transfer taxes with respect to
the issuance or delivery of shares of Common Stock pursuant hereto and all other
fees and expenses necessarily incurred by the Company in connection therewith,
and will use reasonable efforts to comply with all laws and regulations which,
in the opinion of counsel for the Company, shall be applicable thereto.

 

--------------------------------------------------------------------------------

(b)Nothing in this Award shall confer upon Grantee any right to continue in the
employ of the Company or any other company that is controlled, directly or
indirectly, by the Company or to interfere in any way with the right of the
Company to terminate Grantee’s employment at any time.

 

(c)This Award shall be governed in accordance with the laws of the state of
Delaware.

 

(d)This Award shall be binding upon and inure to the benefit of any successor or
successors to the Company.

 

(e)Neither this Award nor the Stock Units nor any rights hereunder or thereunder
may be transferred or assigned by Grantee other than by will or the laws of
descent and distribution or pursuant to beneficiary designation procedures
approved by the Company or other procedures approved by the Company. Any other
transfer or attempted assignment, pledge or hypothecation, whether or not by
operation of law, shall be void.

 

(f)The Human Resources Committee of the Board of Directors of the Company (the
“Committee”), as from time to time constituted, shall have the right to
determine any questions which arise in connection with this Agreement or the
Stock Units. This Agreement and the Stock Units are subject to the provisions of
the 2017 PIP and shall be interpreted in accordance therewith.

 

(g)If Grantee is a resident of Canada, Grantee further agrees and represents
that any acquisitions of Common Stock hereunder are for his own account for
investment, and without the present intention of distributing or selling such
Common Stock or any of them. Further, the Company and its subsidiaries expressly
reserve the right at any time to dismiss Grantee free from any liability, or any
claim under this Award, except as provided herein or in any agreement entered
into hereunder. Any obligation of the Company under this Award to make any
payment at any future date or issue Common Stock merely constitutes the unfunded
and unsecured promise of the Company to make such payment or issue such Common
Stock; any payment shall be from the Company’s general assets in accordance with
this Award and the issuance of any Common Stock shall be subject to the
Company’s compliance with all applicable laws including securities law and the
laws its jurisdiction of incorporation or continuance, as applicable, and no
Grantee shall have any interest in, or lien or prior claim upon, any property of
the Company or any subsidiary by reason of that obligation. If Grantee is a
resident of Canada, Grantee hereby indemnifies the Company against and agrees to
hold it free and harmless from any loss, damage, expense or liability resulting
to the Company if any sale or distribution of the Common Stock by Grantee is
contrary to the representations and agreements referred to above.

 

(h)If there is any inconsistency between the terms and conditions of this Award
and the terms and conditions of Grantee’s employment agreement, employment
letter or other similar agreement, the terms and conditions of such agreement
shall control.

 

(i)This Award is intended to be exempt from or comply with Section 409A of the
Code, and shall be interpreted and construed accordingly.  To the extent this
Agreement

 

--------------------------------------------------------------------------------

provides for the Award to become vested and be settled upon the Grantee’s
termination of employment, the applicable shares of Common Stock shall be
transferred to Grantee or his or her beneficiary upon the Grantee’s “separation
from service,” within the meaning of Section 409A of the Code; provided that if
Grantee is a “specified employee,” within the meaning of Section 409A of the
Code, then to the extent the Award constitutes nonqualified deferred
compensation, within the meaning of Section 409A of the Code, such shares of
Common Stock shall be transferred to Grantee or his or her beneficiary upon the
earlier to occur of (i) the six-month anniversary of such separation from
service and (ii) the date of Grantee’s death. By signing this Agreement Grantee
acknowledges that if any amount paid or payable to Grantee becomes subject to
section 409A of the Code, Grantee is solely responsible for the payment of any
taxes and interest due as a result.

 

IN WITNESS WHEREOF, the Company has caused this Award to be duly executed by its
duly authorized officer.

R.R. Donnelley & Sons Company By:

 

Name:  Sheila Rutt

Title:  EVP, Chief Human Resources Officer

 

 

 

 

All of the terms of this Award are accepted as of this day of XXXXXX, 2019.

 

 



Grantee: